— The appellants appeal from a decree of the Surrogate’s Court of Rensselaer County granted November 14,1951, admitting the will of the decedent to probate, after finding that the respondent Timothy Bernard McCarthy was the only living first cousin of the decedent and the sole distributee. The appellants are second cousins of the decedent; the objections to the will tendered by them were rejected on the ground that they were not distributees of the decedent and that they had no *774standing to file objections to the will. The only contention raised by the appellants is that the evidence was insufficient to support the finding of the Surrogate that the respondent McCarthy was the first cousin of the decedent. We find that there was ample evidence to sustain the Surrogate’s finding, including the declarations by the decedent herself, which were admissible under the pedigree exception to the hearsay rule (Richardson on Evidence [7th ed.], §§ 256-264, and the eases there cited). Decree affirmed, with costs to the respondents payable out of the estate. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.